Gillespie, J.
ON MOTION TO DISMISS APPEAL
In the county court a verdict and judgment was entered for defendant. Plaintiff appealed to the circuit court, where the circuit judge filed an opinion holding that certain erroneous instructions were granted by the county judge and entered an order reversing the county court. *599Four days later, defendant, appellant here, attempted to perfect an appeal to this Court. Plaintiff, appellee here, now moves to dismiss the appeal because no final judgment was rendered, by the circuit court.
 Upon reversal of the county court for reasons not requiring judgment to be entered for plaintiff, the case became a pending cause on the docket of the circuit court for a new trial de novo. Section 1616, Mississippi Code of 1942. The order of reversal was not a final judgment, and no appeal could lie therefrom.
Motion to dismiss sustained.
Robercls, P. J., and Lee, Arrington and Ethridge, JJ., concur.